Case: 1:17-cv-00783-WOB-KLL Doc #: 90-1 Filed: 03/02/21 Page: 1 of 6 PAGEID #: 958
Case: 1:17-cv-00783-WOB-KLL Doc #: 90-1 Filed: 03/02/21 Page: 2 of 6 PAGEID #: 959




                        EXHIBIT 1
3/1/2021      Case: 1:17-cv-00783-WOB-KLL
                                       ZefixDoc   #: 90-1
                                             - Central        Filed:
                                                       Business       03/02/21
                                                                Name Index - SearchPage:
                                                                                   business 3 of 6 PAGEID #: 960
                                                                                            name


  DIRECT PAY AG


   seat:                                         Sarnen

   status:                                       active

   address:                                      Waldheim 1

   ZIP / Town:                                   6062 Wilen (Sarnen)

   legal form:                                   Corporation

   UID:                                          CHE-189.607.606  (https://www.uid.admin.ch/Detail.aspx?uid_id=CHE189607606)

   CH-ID:                                        CH14034396381

   EHRA-ID:                                      1353353

   cantonal excerpt:                             Web  (https://ow.chregister.ch/cr-portal/auszug/auszug.xhtml?uid=CHE-189.607.606)

   competent office:                             Handelsregisteramt des Kantons Obwalden  (http://www.ow.ch/de/verwaltung/aemter/welcome.php?
                                                 amt_id=160)

   Auditor/s:                                    BDO AG (Sarnen) (/en/search/entity/list/firm/218513?name=Direct%20Pay%20AG&searchType=exact)


   purpose:

   Die Gesellschaft bezweckt die Beteiligungen an Unternehmen, Gesellschaften im In- und Ausland jeglicher Art sowie die Erbringung von Dienstleistungen an
   die Beteiligten, deren Verwaltung und Vermarktung sowie das Halten von Lizenzen, Patenten, Marken und Rechten aller Art. Die Gesellschaft kann
   Geschäfte eingehen, Verträge abschliessen und Darlehen gewähren, die geeignet sind, den Zweck der Gesellschaft zu fördern, oder die direkt oder indirekt
   damit im Zusammenhang stehen.




  in the SOGC published publications regarding the registry of commerce since 03. Februar 2016

    SHAB: Pub. Nr. 1004885482 from 08.05.2020                                   Obwalden
                                                                                 (http://www.ow.ch/de/verwaltung/aemter/welcome.php?amt_id=160)
    daily register: Nr. 513 from 05.05.2020
                                                                             (https://www.shab.ch/shabforms/servlet/Search?EID=7&DOCID=1004885482)
    DIRECT PAY AG, in Sarnen, CHE-189.607.606, Aktiengesellschaft (SHAB Nr. 47 vom 09.03.2020, Publ. 1004847579). Domizil neu: Waldheim 1,
    6062 Wilen (Sarnen). Ausgeschiedene Personen und erloschene Unterschriften: Wild, Werner, von Glarus Süd, in Sarnen, einziges Mitglied
    des Verwaltungsrates, mit Einzelunterschrift. Eingetragene Personen neu oder mutierend: Genoni, Dr. Maurizio, von Serravalle, in Sarnen,
    einziges Mitglied des Verwaltungsrates, mit Einzelunterschrift.



    SHAB: Pub. Nr. 1004847579 from 09.03.2020                                   Obwalden
                                                                                 (http://www.ow.ch/de/verwaltung/aemter/welcome.php?amt_id=160)
    daily register: Nr. 275 from 04.03.2020
                                                                             (https://www.shab.ch/shabforms/servlet/Search?EID=7&DOCID=1004847579)
    DIRECT PAY AG, in Sarnen, CHE-189.607.606, Aktiengesellschaft (SHAB Nr. 231 vom 28.11.2018, Publ. 1004507628). Ausgeschiedene
    Personen und erloschene Unterschriften: Koch, Jolanda, von Ruswil, in Neuenkirch, Geschäftsführerin, mit Einzelunterschrift. Eingetragene
    Personen neu oder mutierend: Manojlovic, Ivan, serbischer Staatsangehöriger, in Krusevac (RS), Direktor, Vorsitzender der Geschäftsleitung
    (CEO), mit Einzelunterschrift.



    SHAB: Pub. Nr. 1004507628 from 28.11.2018                                   Obwalden
                                                                                 (http://www.ow.ch/de/verwaltung/aemter/welcome.php?amt_id=160)
    daily register: Nr. 1296 from 23.11.2018
                                                                             (https://www.shab.ch/shabforms/servlet/Search?EID=7&DOCID=1004507628)
    DIRECT PAY AG, in Sarnen, CHE-189.607.606, Aktiengesellschaft (SHAB Nr. 117 vom 20.06.2018, Publ. 4301973). [gestrichen: Gemäss
    Gründererklärung vom 14.06.2018 untersteht die Gesellschaft keiner ordentlichen Revision und verzichtet auf eine eingeschränkte
    Revision.]. Eingetragene Personen neu oder mutierend: BDO AG (CHE-135.926.789), in Sarnen, Revisionsstelle.



    SHAB: Pub. Nr. 4301973 from 20.06.2018                                      Obwalden
                                                                                 (http://www.ow.ch/de/verwaltung/aemter/welcome.php?amt_id=160)
    daily register: Nr. 666 from 15.06.2018
                                                                                (https://www.shab.ch/shabforms/servlet/Search?EID=7&DOCID=4301973)
    DIRECT PAY AG, in Sarnen, CHE-189.607.606, Industriestrasse 25, 6060 Sarnen, Aktiengesellschaft (Neueintragung). Statutendatum:
    14.06.2018. Zweck: Die Gesellschaft bezweckt die Beteiligungen an Unternehmen, Gesellschaften im In- und Ausland jeglicher Art sowie die
    Erbringung von Dienstleistungen an die Beteiligten, deren Verwaltung und Vermarktung sowie das Halten von Lizenzen, Patenten, Marken
    und Rechten aller Art. Die Gesellschaft kann Geschäfte eingehen, Verträge abschliessen und Darlehen gewähren, die geeignet sind, den

https://www.zefix.ch/en/search/entity/list/firm/1353353?name=Direct Pay AG&searchType=exact                                                                   1/2
3/1/2021     Case: 1:17-cv-00783-WOB-KLL
                                      ZefixDoc   #: 90-1
                                            - Central        Filed:
                                                      Business       03/02/21
                                                               Name Index - SearchPage:
                                                                                  business 4 of 6 PAGEID #: 961
                                                                                           name
    Zweck der Gesellschaft zu fördern, oder die direkt oder indirekt damit im Zusammenhang stehen. Aktienkapital: CHF 100'000.00.
    Liberierung Aktienkapital: CHF 100'000.00. Aktien: 100 Namenaktien zu CHF 1'000.00. Publikationsorgan: SHAB. Die Mitteilungen der
    Gesellschaft an die Aktionäre können durch eingeschriebenen Brief oder per E-Mail erfolgen. In diesem Fall kann die Publikation im
    Schweizerischen Handelsamtsblatt unterbleiben. Vinkulierung: Die Übertragbarkeit der Namenaktien ist nach Massgabe der Statuten                                                                  




  The data provided electronically by the internet database Zefix is not legaly valid. Only certified excerpts of a legal entity, which have been made by the competent cantonal registry of commerce, as
  well as the publication text of the Swiss Official Gazette of Commerce (SOGC) are legally binding.




https://www.zefix.ch/en/search/entity/list/firm/1353353?name=Direct Pay AG&searchType=exact                                                                                                                 2/2
Case: 1:17-cv-00783-WOB-KLL Doc #: 90-1 Filed: 03/02/21 Page: 5 of 6 PAGEID #: 962




                        EXHIBIT 2
Case: 1:17-cv-00783-WOB-KLL Doc #: 90-1 Filed: 03/02/21 Page: 6 of 6 PAGEID #: 963




The following is a translation of Direct Pay AG’s stated “purpose” within its publically available
information from the Swiss Business Reigistry:

https://www.zefix.ch/en/search/entity/list/firm/1353353?name=Direct%20Pay%20AG&searchTy
pe=exact

Direct Pay AG “Purpose” (In German): Die Gesellschaft bezweckt die Beteiligungen an
Unternehmen, Gesellschaften im In- und Ausland jeglicher Art sowie die Erbringung von
Dienstleistungen an die Beteiligten, deren Verwaltung und Vermarktung sowie das Halten von
Lizenzen, Patenten, Marken und Rechten aller Art. Die Gesellschaft kann Geschäfte eingehen,
Verträge abschliessen und Darlehen gewähren, die geeignet sind, den Zweck der Gesellschaft zu
fördern, oder die direkt oder indirekt damit im Zusammenhang stehen.

English Translation (via Google Translate):           The purpose of the company is to hold
shares in companies, companies at home and abroad of all kinds, as well as to provide services to
those involved, to manage and market them, and to hold licenses, patents, trademarks and rights
of all kinds. The company can enter into business and contracts and grant loans that are suitable
to further the purpose of the company or that are directly or indirectly related to it.
